Lockhart, 474 U.S. 52, 58-59(1985); Kirksey v. State, 112 Nev. 980, 988,
                923 P.2d 1102, 1107 (1996). Both components of the inquiry must be
                shown. Strickland v. Washington, 466 U.S. 668, 697 (1984).
                              Appellant claimed that counsel was ineffective for denying her
                the right to a speedy trial by waiving it despite knowing appellant did not
                want to. Appellant failed to demonstrate prejudice. Appellant did not
                allege that, but for counsel's purported error, she would not have pleaded
                guilty but would have insisted on going to trial. To the extent that
                appellant claimed that she was denied her right to a speedy trial, any such
                claim was waived when she entered her guilty plea. See NRS 34.810(1)(a);
                Franklin v. State, 110 Nev. 750, 751-52, 877 P.2d 1058, 1059 (1994)
                overruled on other grounds by Thomas v. State, 115 Nev. 148, 979 P.2d 222
                (1999). We therefore conclude that the district court did not err in denying
                this claim.
                              Appellant next claimed that the sentencing judge failed to
                consider the evidenceS in appellant's sentencing memo and based the
                sentence solely on the presence of the media. Appellant's claim is outside
                the scope permissible in a post-conviction petition for a writ of habeas
                corpus arising out of a guilty plea. See NRS 34.810(1)(a). We therefore
                conclude that the district court did not err in denying this claim.
                              Finally, appellant claimed that the State violated Brady v.
                Maryland, 373 U.S. 83 (1963), when it failed to turn over a neighbor's
                surveillance video of the murder, which the defense had requested and
                that purportedly showed appellant acting in defense of herself and/or
                another. Even assuming that the State withheld the video and that it


SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A e
                showed what appellant claimed, appellant failed to demonstrate "a
                reasonable possibility that but for the failure to disclose the evidence [she]
                would have refused to plead and would have insisted on going to trial."
                State v. Huebler, 128 Nev. „ 275 P.3d 91, 99 (2012). Appellant's
                claim that the State's failure to turn over the video forced her into taking
                a plea deal was not supported by the totality of the circumstances. The
                State had a strong case corroborated by video of the earlier robbery, video
                from the murder victim's taxi, and appellant's confession to a friend; the
                persuasiveness of the video as evidence of self-defense was questionable
                where the events as described by appellant did not amount to justification,
                see NRS 200.120 (requiring in relevant part that the person killed be one
                "who manifestly intends or endeavors, by violence or surprise, to commit a
                felony"); NRS 200.130 (providing that bare fear is insufficient and
                requiring "that the circumstances were sufficient to excite the fears of a
                reasonable person"); appellant had at least one other case dismissed as a
                result of the guilty plea and avoided a conviction for first-degree murder
                with use of a deadly weapon; and appellant's guilty plea colloquy was
                sufficient. See id. at , 275 P.3d at 99-100. We therefore conclude that
                the district court did not err in denying this claim. 2


                      2 The district court concluded that the claim was waived because it
                was not raised on direct appeal. The district court was in error. See id. at
                   , 275 P.3d at 98. We nevertheless affirm the district court's decision for
                the reasons stated above. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d
338, 341 (1970) (holding that a correct result will not be reversed simply
                because it is based on the wrong reason).




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                            For the foregoing reasons, we conclude that appellant's claims
                 lack merit, and we
                            ORDER the judgment of the district court AFFIRMED. 3




                                                                                 J.




                                                  Parr


                                                                                 J.
                                                  Saitta


                 cc: Hon. Stefany Miley, District Judge
                      Autumn Dawn Murry
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       'We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e